Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group 1, claims 1-6, 8, 10, 12, 14, 18 and 20-21 in the reply filed on June 30, 2021, is acknowledged. Non-elected group 2 being withdrawn by applicant is acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8, 10, 18 and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sheahan et al. U.S. Publication No. (20160113764). 
Regarding Claim 1, Sheahan discloses a cardiac stent valve implant (Figure 10 #400) comprising:
a stent body (Figure 10 #406) having a first end (Figure 10 #402) and a second end (Figure 10 #404);
a prosthetic valve assembly (Figure 10 #408) coupled to an interior surface of the stent body closer to the first end than to the second end (see figure 10);

a second set of anchoring arms (see figure below) coupled to the second end of the stent body, wherein at least one of the stent body, the first set of anchoring arms, or the second set of anchoring arms are configured such that upon implantation of the device within a native heart valve annulus, at least a portion of the stent body is oriented at an angle with respect to an axis normal to a plane of a native heart valve annulus (Figure 10).

    PNG
    media_image1.png
    463
    481
    media_image1.png
    Greyscale

Regarding Claim 4, Sheahan discloses the device of claim 1, wherein the stent body between the first and second ends has a straight longitudinal axis (See figure below).

    PNG
    media_image2.png
    454
    483
    media_image2.png
    Greyscale

Regarding Claim 5, Sheahan discloses the device of claim 1, wherein the stent body has a longitudinal axis that is defined by a curved or bent line (Figure 10 #422), resulting in an angled orientation of a portion of the stent body with respect to an axis normal to the plane of the native heart valve annulus.
Regarding Claim 6, Sheahan discloses the device of claim 1, wherein the first end (Figure 10 #402) of the stent body has a cross section (Figure 10 #430) that is different than a corresponding cross section (Figure 10 #440) of the second end (Figure 10 #404) of the stent body.
Regarding Claim 8, Sheahan discloses Sheahan discloses the device of claim 1, wherein the anchoring arms of at least one of the first or second sets of anchoring arms, before or after deployment, have two curves separating three substantially straight portions of the anchoring arm (See figure below, green arrows indicate the substantially straight portions).

    PNG
    media_image3.png
    454
    483
    media_image3.png
    Greyscale

Regarding Claim 10, the device of claim 1, wherein the anchoring arms of at least one of the first or second sets of anchoring arms, before or after deployment, have one curve separating two substantially straight portions of the anchoring arms (See figure below).

    PNG
    media_image4.png
    457
    467
    media_image4.png
    Greyscale

Regarding Claim 18, Sheahan discloses the device of claim 1, wherein the anchors of at least one or more of the second set of anchors, when implanted, anchor the device to an aorto-mitral curtain or to a fibrous portion of the native heart valve annulus (Paragraph [0071]). 
Regarding Claim 20, Sheahan discloses the device of claim 1, wherein the prosthetic valve assembly is oriented at an angle with respect to an axis normal to a plane of the native heart valve annulus (Figure 10), thereby preserving the functional caliber of the left ventricular outflow tract (Paragraph [0061]). 
Regarding Claim 21, Sheahan discloses the device of claim 1, wherein the angle of the stent body results from one or more curved portions of one or more of the second set of anchoring arms engaging one or more chordae tendineae (Paragraph [0071] lines 3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sheahan et al. U.S. Publication No. (20160113764) in view of Lane et al. U.S. Publication No. (20160157999). 
Regarding Claim 2, Sheahan discloses the device of claim 1 but does not disclose wherein the anchors of at least one of the first set of anchors or the second set of anchors are arranged asymmetrically about a circumference of at least one end of the cardiac stent valve implant, resulting in an angled orientation of at least a portion of the stent body with respect to the axis normal to the plane of the native heart valve annulus.
Lane teaches in analogues art disclose wherein the anchors of at least one of the first set of anchors (Figure 9B #916) or the second set of anchors are arranged asymmetrically about a circumference of at least one end of the cardiac stent valve implant, resulting in an angled orientation of at least a portion of the stent body with respect to the axis normal to the plane of the native heart valve annulus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheahan in view of Lane to have anchors arranged asymmetrically about a circumference of at least one end of the cardiac stent valve implant in order to form a cross section that accommodates the mitral valve anatomy (Paragraph [0081] lines 5-11). 
Regarding Claim 3, Sheahan discloses the device of claim 2 as rejected in view of lane above, wherein the asymmetrically arranged anchors have variation in length about the circumference of at least one end of the cardiac stent valve implant, resulting in an angled orientation of at least a portion of the stent body with respect to the axis normal to the plane of the native heart valve annulus.
Lane teaches in analogues art disclose wherein the asymmetrically arranged anchors (Figure 9B #916) have variation in length (as can be seen in figure 9B, the anchor on the right is shorter than those on the left) about the circumference of at least one end of the cardiac stent valve implant, resulting in an angled orientation of at least a portion of the stent body with respect to the axis normal to the plane of the native heart valve annulus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheahan in view of Lane to have the asymmetrically arranged anchors have variation in length about the circumference of at least one end of the cardiac stent valve implant in order to form a cross section that accommodates the mitral valve anatomy (Paragraph [0081] lines 5-11). 
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sheahan et al. U.S. Publication No. (20160113764) in view of Morriss et al. U.S. Publication No. (20150351903). 
Regarding Claim 12, Sheahan discloses the device of claim 1 but does not disclose wherein an exterior surface of the first end or the second end of the stent body is coupled to an inflatable toroidal balloon.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheahan in view of Morriss to have an inflatable toroidal balloon for engaging tissue and an inner lumen defining a passage for blood to flow through the valve support (Paragraph [0115] lines 1-7). 
Regarding Claim 14, Sheahan discloses the device of claim 1 but does not disclose wherein an exterior surface of the longitudinal axis of the stent body is coupled to an inflatable cylindrical balloon, and wherein the inflatable cylindrical balloon comprises a honeycombed design, a composite multi-ring design, or a composite spiral design.
Morriss teaches in analogus art wherein an exterior surface of the longitudinal axis of the stent body is coupled to an inflatable cylindrical balloon (Figure 10c #110), and wherein the inflatable cylindrical balloon comprises a honeycombed design, a composite multi-ring design (Figure 10c #114), or a composite spiral design.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheahan in view of Morriss to have the balloon comprises a honeycombed design, a composite multi-ring design or a composite spiral design in order to expand outward from the valve support to engage a surface at or near the native valve (Paragraph [0115] lines 9-15). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054.  The examiner can normally be reached on Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774